                  UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION
HOWARD JORDAN, JR.,                )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )
                                   )           CV418-171
ZACHARY MONTANO,                   )
                                   )
     Defendant.                    )

                                 ORDER

     Defendant’s unopposed motion to stay the case, pending disposition

of his motions to dismiss the Complaint (doc. 11), is GRANTED.            See

S.D. Ga. L. R. 7.5 (“Failure to respond within the applicable time period

shall indicate that there is no opposition to a motion.”).         In lieu of

opposing the pending motion to dismiss, plaintiff Howard Jordan cited

Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir. 1996) and “objected”

that he requires the appointment of counsel at public expense to

meaningfully answer. Doc. 13; see also doc. 14 (requesting appointment

of counsel).

     In this civil case, however, plaintiff has no constitutional right to the

appointment of counsel. Wright v. Langford, 562 F. App’x 769, 777 (11th
Cir. 2014) (citing Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999)).

“Although a court may, pursuant to 28 U.S.C. § 1915(e)(1), appoint

counsel for an indigent plaintiff, it has broad discretion in making this

decision, and should appoint counsel only in exceptional circumstances.”

Wright, 562 F. App’x at 777 (citing Bass, 170 F.3d at 1320). Appointment

of counsel in a civil case is a “privilege that is justified only by exceptional

circumstances, such as where the facts and legal issues are so novel or

complex as to require the assistance of a trained practitioner.” Fowler v.

Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (citing Poole v. Lambert, 819

F.2d 1025, 1028 (11th Cir. 1987), and Wahl v. McIver, 773 F.2d 1169, 1174

(11th Cir. 1985)).

      The Eleventh Circuit has explained that “the key” to assessing

whether counsel should be appointed “is whether the pro se litigant needs

help in presenting the essential merits of his or her position to the court.

Where the facts and issues are simple, he or she usually will not need such

help.” McDaniels v. Lee, 405 F. App’x 456, 457 (11th Cir. 2010) (quoting

Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)). A review of the record

and pleadings in this case reveals no such “exceptional circumstances”

warranting the appointment of counsel.



                                       2
     Though plaintiff is incarcerated, this Court has repeatedly found

that “prisoners do not receive special consideration notwithstanding the

challenges of litigating a case while incarcerated.” See, e.g., Hampton v.

Peeples, 2015 WL 4112435 at *2 (S.D. Ga. July 7, 2015). “Indeed, the

Eleventh Circuit has consistently upheld district courts’ decisions to

refuse appointment of counsel in 42 U.S.C. § 1983 actions similar to this

case for want of exceptional circumstances.” Id. (citing Smith v. Warden,

Hardee Corr. Inst., 597 F. App’x 1027, 1030 (11th Cir. 2015); Wright, 562

F. App’x at 777; Faulkner v. Monroe Cty. Sheriff's Dep’t, 523 F. App’x 696,

702 (11th Cir. 2013); McDaniels, 405 F. App’x at 457; Sims v. Nguyen, 403

F. App’x 410, 414 (11th Cir. 2010); Fowler, 899 F.2d at 1091, 1096; Wahl,

773 F.2d at 1174). This case is not so complex, legally or factually, as to

prevent plaintiff from presenting “the essential merits of his position” to

the Court. His request for appointment of counsel (doc. 14) is DENIED.

     Plaintiff also asks for an Order “to give [him] access to the law

library.” Docs. 13 at 1 & 14 at 1. It is unclear what he seeks or whether

he is being deprived of any access, or merely unfettered access, to the

Chatham County Detention Center (CCDC) law library tablets. Jordan is

proceeding pro se in this case, and is thus unrepresented by counsel. He



                                     3
therefore has a right to meaningful access to the courts, including some

right to legal research material. See Bounds v. Smith, 430 U.S. 817, 828

(1977); Bowens v. Sikes, 2017 WL 486266 at *4 (S.D. Ga. Jan. 4, 2017); see

also Bass v. Singletary, 143 F.3d 1442, 1445 (11th Cir. 1998) (deprivation

of that right may be actionable where “the prison official’s actions which

allegedly infringed on an inmate’s right of access to the courts [ ]

frustrated or impeded the inmate’s efforts to pursue a nonfrivolous legal

claim.”).

      Nevertheless, the Court cannot provide Jordan with an Order to

increase his law library privileges beyond what the CCDC deems adequate,

as that type of relief is outside the scope of his current lawsuit. See doc. 1.

His motion is therefore DENIED. The Court hopes, however, that by

clarifying that service has been authorized on defendant in this case (see

docs. 7 & 8), further clarification regarding Jordan’s pro se status (i.e., self-

representation in this Court and need for law library services and legal

research materials) will be unnecessary.

      SO ORDERED, this          18th          y of April,
                                            day     p , 2019.

                                     ______________________________
                                      _____________________________
                                     CHRIS    ER L. RAY
                                      HRISTOPHER
                                         STOPHER
                                     UNITED STATES MAGISTRATE JUD
                                                               UDGE
                                     SOUTHERN DISTRICT OF GEORGIA



                                        4
